      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(

 EATON & VAN WINKLE, LLP, as the
 Plan Administrator of the EATON & VAN
 WINKLE LLP 401(k) PROFIT SHARING                                  ORDER
 PLAN,

                            Plaintiff,                      17 Civ. 6118 (PGG)

               -against-

 YUNLING REN and CHRISTINE
 WALDBAUM,

                            Defendants.


 YUNLING REN,

                           Plaintiff,

               -against-                                   17 Civ. 1535 (PGG)

 THE PLAN ADMINISTRATOR OF
 EATON & VAN WINKLE LLP 401 (K)
 PROFIT SHARING PLAN and MAXIM
 WALDBAUM,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Plan Administrator of the Eaton & Van Winkle LLP 401(k) Profit Sharing

Plan brings this interpleader action pursuant to the Employee Retirement Income Security Act of

1974 ("ERISA"), 29 U.S.C. § 1001 et seq., to resolve competing claims to a 401(k) account.

Maxim Waldbaum is a participant in the Eaton & Van Winkle LLP 401(k) Profit Sharing Plan

(the "Plan"). Defendant Yunling Ren, the current spouse of Maxim Waldbaum, contends that

she has marital property rights to his Plan account, for which she is the designated beneficiary.
         Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 2 of 10




Christine Waldbaum, Mr. Waldbaum's former spouse, contends that his Plan account has been

assigned to her pursuant to a "qualified domestic relations order" issued by a New Jersey state

court.

               This Court previously denied Ren's motion for summary judgment and motion to

dismiss. Ren has moved for reconsideration. (Dkt. No. 52) Christine Waldbaum has moved for

summary judgment. (Dkt. No. 59) For the reasons set fo1ih below, Ren's motion for

reconsideration will be denied, and Christine Waldbaum's motion for summary judgment will be

granted.

                                        BACKGROUND

               This Court assumes familiarity with the facts of this case, which are explained in

detail in this Court's March 26, 2019 order. (Dkt. No. 49) Ren has moved for reconsideration of

that order. (Dkt. No. 52) Christine Waldbaum opposes Ren's motion for reconsideration and

seeks summary judgment and an order (1) declaring that Ren does not have a competing interest

in Maxim Waldbaum's 401(k) account with Eaton & Van Winkle, LLP; and (2) directing Eaton

& Van Winkle, LLP, as the plan administrator of the Eaton & Van Winkle LLP 401(k) Profit

Sharing Plan, to disburse the funds in Maxim Waldbaum's 401(k) account, in full, to Christine

Waldbaum. (Dkt. No. 59)

                                         DISCUSSION

I.       LEGAL STANDARDS

         A.    Motion for Reconsideration

               "Motions for reconsideration are governed by Local Rule 6.3 and are committed

to the sound discretion of the district comi." Liberty Media Corp. v. Vivendi Universal, S.A.,

861 F. Supp. 2d 262,265 (S.D.N.Y. 2012). "Reconsideration of a previous order by the court is



                                                2
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 3 of 10




an 'extraordinary remedy to be employed sparingly in the interests of finality and conservation of

scarce judicial resources."' RST (2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362,

365 (S.D.N.Y. 2009) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000) (citations and quotation marks omitted)). "A motion for reconsideration may

not be used to advance new facts, issues or arguments not previously presented to the Court, nor

may it be used as a vehicle for relitigating issues already decided by the Comi." Davidson v.

Scully, 172 F. Supp. 2d 458,461 (S.D.N.Y. 2001). "The major grounds justifying

reconsideration are 'an intervening change in controlling law, the availability of new evidence,

or the need to conect a clear error or prevent manifest injustice."' Virgin Atl. Airways, Ltd. v.

Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (quoting 18 C. Wright, A. Miller & E.

Cooper, Federal Practice & Procedure§ 4478). "To these ends, a request for reconsideration

under Rule 6.3 must demonstrate controlling law or factual matters put before the court in its

decision on the underlying matter that the movant believes the comi overlooked and that might

reasonably be expected to alter the conclusion reached by the comi." RST (2005) Inc., 597 F.

Supp. 2d at 365 (citing Shrader v. CSX Transp., Inc., 70 F.3d 255,257 (2d Cir. 1995)).

               "[Local] Rule 6.3 is intended to '"ensure the finality of decisions and to prevent

the practice of a losing party ... plugging the gaps of a lost motion with additional matters."'"

Id. (second alteration in original) (quoting S.E.C. v. Ashbmy Capital Paiiners, L.P., No. 00 Civ.

7898, 2001 WL 604044, at *1 (S.D.N.Y. May 31, 2001) (quoting Carolco Pictures, Inc. v. Sirota,

700 F. Supp. 169, 170 (S.D.N.Y. 1988))). "A comi must narrowly construe and strictly apply

Rule 6.3 so as to avoid duplicative rulings on previously considered issues and to prevent Rule

6.3 from being used to advance different theories not previously argued, or as a substitute for

appealing a final judgment." Id.



                                                 3
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 4 of 10




        B.      Summary Judgment

                Summary judgment is warranted when a moving pmiy shows that "there is no

genuine dispute as to any material fact" and that that party "is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). "A dispute about a 'genuine issue' exists for summary judgment

purposes where the evidence is such that a reasonable jury could decide in the non-movant's

favor." Beyer v. Cnty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (citing Guilbe1i v. Gardner,

480 F.3d 140, 145 (2d Cir. 2007)). '"[W]here the non[-]moving party will bear the burden of

proof at trial, Rule 56 permits the moving pmiy to point to an absence of evidence to support an

essential element of the non[-]moving party's claim."' Lesavoy v. Lane, No. 02 Civ. 10162,

2008 WL 2704393, at *7 (S.D.N.Y. July 10, 2008) (quoting Bay v. Times Mirror Magazines,

Inc., 936 F.2d 112, 116 (2d Cir. 1991)).

               In deciding a summary judgment motion, a court "'resolve[s] all ambiguities, and

credit[ s] all factual inferences that could rationally be drawn, in favor of the party opposing

summary judgment."' Spinelli v. City ofNew York, 579 F.3d 160, 166 (2d Cir. 2009) (quoting

Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001)). However, a "'pmiy may not rely on

mere speculation or conjecture as to the true nature of the facts to overcome a motion for

summary judgment. ... [M]ere conclusory allegations or denials ... cannot by themselves create

a genuine issue of material fact where none would otherwise exist."' Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (alteration in original) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451,

1456 (2d Cir. 1995)). "Assessments of credibility and choices between conflicting versions of

the events are matters for the jury, not for the court on summary judgment." Eviner v. Eng, No.

13 Civ. 6940 (ERK), 2015 WL 4600541, at *6 (E.D.N.Y. July 29, 2015) (quoting Rule v. Brine,

Inc., 85 F.3d 1002, 1011 (2d Cir.1996)).



                                                  4
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 5 of 10




        C.      Declaratory Judgment

                The Declaratory Judgment Act provides that "[i]n a case of actual controversy

within its jurisdiction... any court of the United States ... may declare the rights and other legal

relations of any interested patiy seeking such declaration." 28 U.S.C. § 2201(a). The Act thus

"confers on federal comis 'unique and substantial discretion in deciding whether to declare the

rights oflitigants."' Peconic Baykeeper, Inc. v. Suffolk Cnty., 600 F.3d 180, 187 (2d Cir. 2010)

(quoting Wilton v. Seven Falls Co., 515 U.S. 277,286 (1995)).

                In determining whether declaratory relief is warranted, "[t]he court must consider

whether a declaratory judgment will (1) 'serve a useful purpose in clarifying and settling the

legal relations in issue;' or (2) 'afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.'" Camofi Master LDC v. Coll. P'ship, Inc., 452 F. Supp. 2d 462,

480 (S.D.N.Y. 2006) (quoting Cont'l Cas. Co. v. Coastal Sav. Bank, 977 F.2d 734, 737 (2d Cir.

1992)). When a court determines that either of these conditions is satisfied, it is "required to

entertain a declaratory judgment action." Starter Corp. v. Converse Inc., 84 F.3d 592, 597 (2d

Cir. 1996)).

II.    ANALYSIS
                                           I
       A.      Motion for Reconsideration

               In her motion for reconsideration, Ren seeks to relitigate issues already decided

by this Cami, and to raise new arguments that are not appropriate for a reconsideration motion.

This Court will briefly explain why each of her arguments is unpersuasive.

               First, Ren takes issue with this Cami's use of the term "unmatured" to describe

her right to the 40l(k) account, citing a New Jersey case to argue that her right is

"unquestionably a property right." (Ren Reconsideration Br. (Dkt. No. 52) at 1-2) Ren further



                                                  5
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 6 of 10




claims that, in interpreting "cases on division of marital properties upon divorce," this Court

erroneously found "that manied women could only have independent property rights upon

divorce." (Id. at 2)

                This Court addressed Ren's argument in its March 26, 2019 Order, noting that she

had conceded that her rights to the 40l(k) account "'are unmatured,"' because her husband "is

not deceased and has not retired." (March 26, 2019 Order (Dkt. No. 49) at 12 (citing Ren Br.

(Dkt. No. 37) at 15) (citing Maiauskas v. Maiauskas, 61 N.Y.2d 481, 485-86 (1984))

The Court concluded that given these circumstances, and the fact that "neither Ren nor Mr.

Waldbaum ha[s] brought divorce proceedings against the other, Ren is not currently entitled to

any portion of Mr. Waldbaum's 401(k) Plan account under New York law." (Id.) This Court did

not rule that Ren had no property right, but instead concluded that "Ren does not have a current

claim to Mr. Waldbaum's 401(k) Plan account under New York Domestic Relations law." (Id.)

Ren's rehashed argument on this point provides no basis for reconsideration.

               Ren further argues that "New York Domestic Relations law and ERISA

consistently grant[] the marital property rights" to her, and so "there cannot be any preemption."

(Ren Reconsideration Br. (Dkt. No. 52) at 2) She also complains that this Court "effectively

eliminated [her] beneficiary status under ERISA. ... " (Id.) As stated above, however, Ren has

no current claim to her husband's 40l(k) Plan account under New York law, and "ERISA's

qualified domestic relations order provision" explicitly authorizes the determination made by this

Court. (March 26, 2019 Order (Dkt. No. 49) at 13)

               Ren also objects to this Court's reliance on Yale-New Haven Hospital v. Nicholls,

788 F.3d 79 (2d Cir. 2015), arguing that this case stands for the proposition that "the first wife is

only entitled to the retirement funds accumulated during her marriage." (Ren Reconsideration



                                                  6
        Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 7 of 10




Br. (Dkt. No. 52) at 2) This Court cited Nicholls for the proposition that "a surviving spouse can

'lose' his or her putative interest to an alternative payee." (March 26, 2019 Order (Dkt. No. 49)

at 14 (quoting Nicholls, 788 F.3d at 88)) The analogy to Nicholls is valid, even though Maxim

Waldbaum is not yet deceased, because it demonstrates that a current spouse can lose an

unmatured interest pursuant to a "qualified domestic relations order." Accordingly, Ren's

argument provides no basis for reconsideration.

                Ren fmiher complains that this Court failed to recognize that a "qualified

domestic relations order" "can only be applicable to the ERISA rights between the estranged

couples[,] ... [not] a third-party's prope1iy right." (Ren Reconsideration Br. (Dkt. No. 52) at 2)

Ren also takes issue with this Court's "treatment ofNJ Superior Court's Order as [a] QDRO."

(Id.)

                In the March 26, 2019 Order, this Comi held that, "pursuant to ERISA, 29 U.S.C.

§ 1056(d)(3)(B)(i)-(ii), the New Jersey Superior Court was authorized to award Mr. Waldbaum's

401(k) Plan account to an alternate payee such as Defendant Waldbaum." (March 26, 2019

Order (Dkt. No. 49) at 14) As discussed above, Nicholls demonstrates that a "qualified domestic

relations order" can affect a third-pmiy's unmatured interest in a 40l(k) account. Ren's

arguments to the contrary were rejected in the March 26, 2019 Order. (Id. at 14, 18)

                Ren also complains that this Court "vacated the [April 3, 2017] Consent Decree

... without any evidence or testimony." (Ren Reconsideration Br. (Dkt. No. 52) at 3) This

Court correctly vacated the April 3, 2017 consent decree "[b ]ecause Defendant [Christine]

Waldbaum was a necessary pmiy" and had not been served. (March 26, 2019 Order (Dkt. No.

49) at 16-17)




                                                  7
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 8 of 10




                Ren's reply brief raises two new arguments. First, she claims that "the surviving

spouse benefits in the ABA Plan had been fully vested to Ms. Ren, although the payments of

such benefits are deferred to a future time." (Ren Reply (Dkt. No. 64) at 6) Second, she claims

that the New Jersey Superior Court's April 10, 2017 order "is invalid for missing a necessary

paiiy." (Id. at 22)

                As an initial matter, new arguments cannot be raised for the first time in a reply

brief. See,~. Scott v. Westchester Cty., No. 18 CV 7203 (VB), 2020 WL 364251, at *4

(S.D.N.Y. Jan. 22, 2020) ("Arguments made for the first time in a reply brief need not be

considered by a comi.") (internal quotation marks omitted); Tutor Time Learning Centers, LLC

v. GKO Grp., Inc., No. 13 Civ. 2980 (JMF), 2013 WL 5637676, at *1 (S.D.N.Y. Oct. 15, 2013)

("[A]rguments raised for the first time in a reply memorandum ... need not be considered."); see

also United States v. Sampson, 898 F.3d 287,314 (2d Cir. 2018) ("[I]t is well-settled that we will

not usually entertain an argument made for the first time in a reply brief.").

               In any event, Ren has offered no suppmi for her claim that her interest in the

401(k) account was fully vested. As to the validity of the New Jersey Superior Court's April 10,

2017 order, any challenges to that order should have been raised in the New Jersey action. As

this Court notes in the March 26, 2019 order, an appeal was taken from that order, but the New

Jersey Appellate Division "did not disturb the Superior Cami's order concerning liquidation of

Mr. Waldbaum's 401(k) Plan account and payment of child support arrears." (March 26, 2019

Order (Dkt. No. 49) at 18 (citing Waldbaum v. Waldbaum, No. A-1838-15T3, 2017 WL

6577410, at *1 (N.J. Super. Ct. Dec. 26, 2017)))

               Ren has offered no argument that would justify reconsideration. Accordingly, her

motion for reconsideration will be denied.



                                                   8
      Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 9 of 10




        B.      Summary Judgment

                Christine Waldbaum has moved for summary judgment on her request for a

declaration "that the contents of Maxim [Waldbaum's] 40l(k) should be immediately distributed,

in full, to Ms. Waldbaum." (Christine Waldbaum Br. (Dkt. No. 60) at 20) Christine Waldbaum

argues that, under the law of the case doctrine, this Comi has already decided all issues necessary

for summary judgment.

               "The law of the case doctrine 'posits that when a comi decides upon a rule of law,

that decision should continue to govern the same issues in subsequent stages in the same case."'

See DiLaura v. Power Auth. of State of New York., 982 F.2d 73, 76 (2d Cir. 1992) (quoting

Liona Corp. v. PCH Assocs. (In Re PCH Assocs.), 949 F.2d 585, 592 (2d Cir. 1991)). In the

March 26, 2019 order, this Court found that: (1) "Ren is not currently entitled to any portion of

Mr. Waldbaum's 401(k) Plan account under New York law"; (2) "pursuant to ERISA, 29 U.S.C.

§ 1056(d)(3)(B)(i)-(ii), the New Jersey Superior Court was authorized to award Mr. Waldbaum's

401(k) Plan account to an alternate payee such as Defendant [Christine] Waldbaum"; (3) "[the

New Jersey] court's order addressing Mr. Waldbaum's arrears constitutes a valid qualified

domestic relations order"; and (4) "the April 3, 2017 consent decree entered in 17 Civ. 1535 must

be vacated." (See March 26, 2019 Order (Dkt. No. 49) at 12, 14-16) That decision is law of the

case. Ren does not argue that the law of the case doctrine is inapplicable.

               Because this Comi has determined that Ren is not entitled to the contents of the

401(k) account and that Christine Waldbaum is entitled to these funds, there are no material

issues of fact that would make summary judgment improper. Moreover, declaratory judgment is

plainly appropriate in the interpleader action, where two parties have asse1ied rights to the same

prope1iy.



                                                 9
     Case 1:17-cv-06118-PGG-SLC Document 70 Filed 03/16/20 Page 10 of 10




               Accordingly, this Comi declares that Yunling Ren does not have a competing

interest in Maxim Waldbaum's 401(k) account with Eaton & Van Winkle, LLP, and directs that

Eaton & Van Winkle, LLP, as the plan administrator of the Eaton & Van Winkle LLP 40l(k)

Profit Sharing Plan, immediately disburse the funds in Maxim Waldbaum's 401(k) account, in

full, to Christine Waldbaum.

                                        CONCLUSION

               For the reasons stated above, Ren's motion for reconsideration is denied.

Christine Waldbaum's motion for summary judgment is granted. Eaton & Van Winkle, LLP is

directed to disburse the funds in Maxim Waldbaum's 40l(k) account to Christine Waldbaum

forthwith. The Clerk of Comi is directed to terminate the motions (Dkt. Nos. 52, 59), close the

cases, and mail a copy of this order to prose Defendants Yunling Ren and Maxim Waldbaum.

Dated: New York, New York
       March 16, 2020                        SO ORDERED.



                                            Paul G. Gardephe
                                            United States District Judge




                                               10
